CATTANI, Judge, dissenting.
¶26 I respectfully dissent. Although I agree with the Majority that the bailiffs answer to the juror’s question regarding how long deliberations “typically” take was inappropriate, I disagree that the trial court abused its discretion by failing to conduct an evidentiary hearing. In my view, given the absence of any asserted factual dispute, the trial court acted well within its discretion when it concluded that no evidentiary hearing was necessary and found that the improper comment was innocuous and not prejudicial. I would thus affirm the trial court’s ruling denying American’s request that the verdict be set aside.
¶ 27 A trial court has broad discretion in determining whether to grant or deny a request for a new trial. State Farm Fire & Cas. Co. v. Brown, 183 Ariz. 518, 521, 905 P.2d 527, 530 (App.1995). Similarly, a trial court has broad discretion in determining whether an evidentiary hearing is necessary to address a claim that jurors considered extraneous prejudicial information during deliberations. Brooks v. Zahn, 170 Ariz. 545, 552-53, 826 P.2d 1171, 1178-79 (App.1991). Although the Majority acknowledges the abuse of discretion standard, its decision is inconsistent with an application of that standard, which only permits reversal upon a showing that there has been “an exercise of discretion which is manifestly unreasonable, exercised on untenable grounds or for untenable reasons.” State v. Wassenaar, 215 Ariz. 565, 570, ¶ 11, 161 P.3d 608, 613 (App.2007) (quoting State v. Woody, 173 Ariz. 561, 563, 845 P.2d 487, 489 (App.1992)).
¶28 As relevant here, American’s motion for new trial was premised on juror H.T.’s sworn statement that “a[t] one point” during deliberations, one of the jurors asked the bailiff “how long deliberations typically lasted,” and that the bailiff “told us an hour or two should be plenty.” The Majority concludes that the trial court abused its discretion by not ordering an evidentiary hearing to further investigate this communication. But neither party disputed whether the bailiff made the statement at issue, and the parties did not point to any factual dispute relating to the bailiffs statement that would need to be resolved through an evidentiary hearing. Absent an evidentiary dispute, the court could reasonably assess potential prejudice under the assumption that the bailiff made the statement and that all of the jurors heard it.
¶ 29 American’s motion for new trial urged the court to presume prejudice based on the bailiffs comment, or alternatively to conduct “further inquiry whether deliberations were improperly curtailed ... [by] the bailiff’s statement that one or two hours of deliberations were enough.” American did not ex*518plain, however, what such additional inquiry would entail. In fact, at oral argument on American’s motion for new trial, American’s counsel suggested a need for additional inquiry only with regard to another juror’s alleged application of a beyond a reasonable doubt (rather than the appropriate preponderance of the evidence) standard. The Majority acknowledges that the allegation relating to this juror fell outside the proper scope of inquiry under Arizona Rule of Evidence 606(b), see supra ¶8, and thus under the Majority’s own reasoning, the trial court properly rejected the sole basis argued by American’s counsel for conducting an eviden-tiary hearing.
¶ 30 Because of the acknowledged prohibition under Rule 606(b)(1) against inquiring into the jurors’ mental processes concerning their verdict, determining whether extraneous information prejudiced a party is done through “an objective analysis by considering the probable effect of the allegedly prejudicial information on a hypothetical average juror.” United States v. Gilsenan, 949 F.2d 90, 95 (3d Cir.1991) (emphasis added); see also United States v. Calbas, 821 F.2d 887, 896 n. 9 (2d Cir.1987) (noting that “post-verdict determination of extra-record prejudice must be an objective one, measured by reference to its probable effect on ‘a hypothetical average juror’”); United States v. Boylan, 898 F.2d 230, 262 (1st Cir.1990) (adopting the Second Circuit’s Calbas test). Given this objective test, further inquiry into the jurors’ subjective reactions to or interpretations of the bailiffs statement in this ease would have been improper. Accordingly, there was no need for further evidentiary development.
¶31 The Majority nevertheless suggests that the trial court — essentially sua sponte— should have inquired into “when the communication occurred, how many jurors heard the question, how many jurors heard the bailiffs response, whether the jurors asked follow up questions in response to the bailiffs statement, or the amount of time that had elapsed between the communication and the jury’s verdict.” See supra ¶ 16. But H.T.’s affidavit only suggested that there was one statement by the bailiff, and there was thus no basis to pursue an inquiry into whether there were follow-up questions and/or additional statements by the bailiff.5 Moreover, even setting aside the fact that American did not request additional appropriate inquiry, answers to the questions posed by the Majority were not necessary to resolve whether the bailiffs statement was prejudicial. Assuming answers most favorable to American— i.e., that the communication occurred during a critical point of the deliberations and was heard by all of the jurors — the trial court acted well within its discretion by concluding that the bailiffs comment did not prejudice American’s case.
¶ 32 In context, the bailiffs statement was not a directive as to how long the jurors would be required to deliberate. The bailiff was asked how long deliberations “typically lasted,” which at face value cannot be construed as a request for a specific directive from the bailiff or the court. In fact, the premise underlying such a question is that there is no specific time requirement and that deliberations may take longer in some cases than in others. The trial court thus correctly characterized the juror’s question to the bailiff as “almost a throwaway question. It’s not directed to this case, not to the substance of this case at all.”
¶ 33 Furthermore, the bailiffs comment did not relate to a disputed fact or a disputed legal issue, and it did not introduce extraneous evidence. Although the bailiffs comment can be construed to have been a suggestion that the case was relatively simple, such a suggestion did not benefit or prejudice either side.
¶ 34 In other circumstances — if, for example, one side had argued that the ease was complex, while the other side argued that the ease was simple — the bailiffs statement might have been prejudicial. But here, neither party asserted that this was a complex ease. Closing arguments were relatively short, and American’s counsel, in his closing rebuttal argument, in fact emphasized a lack of complexity, telling the jurors: “Now I am *519just going to encourage you to do one thing. I am not going to ask you to look at lots of documents, just look at Exhibit No. 412. Tab two. That’s all I want you to look at.”
¶35 The trial court also made clear its view that this was not a complex case. The court admonished the parties during trial to avoid making the ease unnecessarily complicated, and reiterated in its post-trial rulings its view that this was a “moderately simple case.” And, most importantly, in rejecting American’s argument that the quick verdict was “so aberrational that it’s kind of stunning,” the court stated, “I don’t think it was stunning at all.”6 Given American’s counsel’s closing argument that focused on the simplicity of the case, and given the trial court’s assessment that a quick verdict was not surprising, the court did not abuse its discretion by finding that the bailiffs comment was not prejudicial. See Sea Hawk Seafoods, Inc. v. Alyeska Pipeline Serv. Co., 206 F.3d 900, 906 (9th Cir.2000) (finding no prejudice where bailiffs communications with a juror involving a tasteless joke about another juror did not pertain to “any fact in controversy or any law applicable to the ease”) (citation omitted).
¶ 36 Finally, the cases on which the Majority relies do not compel the conclusion that the trial court abused its discretion by declining to order an evidentiary hearing or by denying the motion for new trial. For example, the Majority offers a test from a New Mexico case, Kilgore v. Fuji Heavy Industries Ltd., 148 N.M. 561, 240 P.3d 648 (2010), detailing relevant inquiries for assessing whether communications between a juror and a third party were prejudicial. But Kilgore involved a juror’s receipt of extraneous evidentiary information that was directly relevant to the disputed facts and issues being considered. Id. at 651-52, 654-55. The plaintiffs in Kilgore had sued the designer and manufacturer of an allegedly defective seat belt buckle system in a Subaru vehicle involved in an accident. Id. at 651. A juror obtained extraneous information by seeking the advice of the owner of a Subaru repair shop, who told the juror he had never heard of a Subaru seat belt buckle opening in an accident. Id. at 651-52. That type of information clearly differs from the innocuous statement that did not benefit either party in the instant case, and the test set forth in Kilgore is thus unwarranted.
¶37 The Majority posits that Kilgore is consistent with the Arizona Supreme Court’s ruling in State v. Hall, 204 Ariz. 442, 65 P.3d 90 (2003). But Hall similarly involved extraneous evidentiary information: the bailiff told jurors that the defendant had barbed wire tattoos on each wrist that were covered by his clothing, and the jurors spent time during deliberations looking at surveillance videos from the crime scene looking for tattoos on the individual who had committed the crime in question. Id. at 447, ¶ 13, 65 P.3d at 95. In that situation, unlike what happened in the present case, prejudice is presumed. Id. at ¶ 16.
¶38 The Majority also relies extensively on Perez ex rel. Perez v. Community Hospital of Chandler, Inc., 187 Ariz. 355, 929 P.2d 1303 (1997), in which the Arizona Supreme Court detailed a test for determining whether a bailiffs ex parte communications with jurors warrant a new trial. In Perez, however, the bailiff essentially restricted what jurors could consider by advising them that they would not be permitted to rehear testimony, and that they would not receive copies of certain transcripts admitted in evidence. Id. at 357, 359, 929 P.2d at 1305,1307. Additionally, after the jurors reached a four-to-four impasse, the bailiff told the jurors (without advising the judge) what would happen if they were unable to reach a verdict. Id. Further, the bailiff told the jurors — in response to a question about a doctor escaping liability if the jurors decided to sign the *520defense verdict form — that obtaining an answer to their question would be time-consuming, and that the jurors should thus be certain they wanted to ask the question. Id. at 357, 929 P.2d at 1305. In contrast, here, as noted above, the bailiffs comment was nondescript and did not keep relevant evidence from the jurors or address substantive legal issues.
¶ 39 Unlike eases involving extraneous evi-dentiary information or improper substantive advice, cases in which a bailiff improvidently “encouraged” jurors to reach a verdict have been affirmed on the basis that the communication was not prejudicial. See Boykin v. Leapley, 28 F.3d 788, 790-91 (8th Cir.1994) (finding that bailiffs response to a juror’s question regarding what would happen in the event of a hung jury — “I think the Judge would make you go back and deliberate some more” — was not on its face coercive or otherwise prejudicial); United States v. Weiner, 578 F.2d 757, 765 (9th Cir.1978) (concluding no prejudice from bailiff allegedly telling a juror that he did not know if the judge “expected” a verdict, but he assumed the judge would “like” a verdict). So too, in this case, the verdict should be upheld on the basis that the communication was not prejudicial.
¶ 40 The trial court was better positioned than this court to assess the impact of the bailiffs comment and to determine whether the comment was prejudicial under a reasonable juror standard. See State v. Chapple, 135 Ariz. 281, 297 n. 18, 660 P.2d 1208, 1224 n. 18 (1983) (noting that appellate courts defer because the trial court “has a more immediate grasp of all the facts of the case, an opportunity to see the parties, lawyers and witnesses, and [ ] can better assess the impact of what occurs” in court), superseded by statute, A.R.S. § 13-756(A), in other circumstances. Thus, we should defer to the trial court’s assessment that the statement at issue was “almost a throwaway question” and that the jurors’ relatively short deliberations were not surprising given the nature of the case.
¶ 41 In sum, in my view, the trial court did not abuse its discretion by declining to hold an evidentiary hearing or by denying American’s motion for new trial. The facts relating to the bailiffs comment were undisputed, and American did not request further factual development relating to the bailiffs comment or indicate what type of permissible evidence would be developed if an evidentiary hearing were to be ordered. Assessing whether the undisputed facts would have affected the verdict involved an objective analysis and did not require an evidentiary hearing. Thus, American has not established that the trial court abused its discretion by declining to conduct an evidentiary hearing or by denying the motion for new trial.

. H.T. did not interpret the bailiffs response as requiring a verdict within a specified period of time. H.T. was one of two hold-outs who did not join with the six jurors who reached a verdict.


. The Majority suggests that statements relating to the relative simplicity of the case have been taken out of context, and the Majority points to other instances in which the court characterized the trial as "difficult'' and cautioned the parties against making the case too complex with acronyms, technical jargon, and terms of art. But our inquiry is a determination of whether the trial court abused its discretion by implicitly finding that the bailiff's comment did not prejudice American’s case, and the most relevant context for that determination is the trial court’s assessment, when addressing that very issue, that the quick verdict in this case was neither aberrational nor stunning.